 

Exhibit 10.3

 

EXECUTION VERSION

 

WAREHOUSE COLLATERAL MANAGEMENT AGREEMENT

 

This Warehouse Collateral Management Agreement, dated as of July 20, 2018 (as
amended, restated, waived, supplemented and/or otherwise modified from time to
time, this “Agreement”), is entered into by and among GOLUB CAPITAL BDC 2010-1
LLC (the “Issuer”), Morgan Stanley Senior Funding, Inc. (the “Administrative
Agent”) and GC ADVISORS LLC (the “Warehouse Collateral Manager”).

 

WITNESSETH:

 

WHEREAS, Morgan Stanley & Co. LLC and the Warehouse Collateral Manager have
entered into a letter agreement, dated as of July 19, 2018, (the “Engagement
Letter”), relating to the structuring and private placement of collateralized
loan obligations to be issued by the Issuer (such transaction, the “CLO
Transaction”);

 

WHEREAS, Morgan Stanley Bank,  N.A., as lender (the “Lender” and, together with
its permitted successors and assigns, the “Lenders”), the Administrative Agent,
the Issuer and the collateral agent named therein will enter into a credit
agreement (as amended, restated, waived, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”) whereby the Lenders will agree to
loan to the Issuer the proceeds with which the Issuer will purchase certain
loans to be included in the CLO Transaction;

 

WHEREAS, in order to facilitate the closing of the CLO Transaction, beginning on
the date hereof, the Issuer is willing to purchase certain loans to be included
in the CLO Transaction (the “Warehouse Assets”);

 

WHEREAS, the Issuer and the Warehouse Collateral Manager wish to enter into this
Agreement, pursuant to which the Warehouse Collateral Manager agrees to perform,
on behalf of the Issuer, certain duties with respect to the purchase and
management of the Warehouse Assets prior to the closing date for the CLO
Transaction (the “Closing Date”) in the manner and on the terms set forth
herein;

 

WHEREAS, the Warehouse Collateral Manager has the capacity to provide the
services required hereby and is prepared to perform such services upon the terms
and conditions set forth herein; and

 

WHEREAS, capitalized terms used in this Agreement and not otherwise defined
shall have the respective meanings given to such terms in (or by reference in)
the Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows.

 

 

 

 

Section 1.General Authority and Duties of the Warehouse Collateral Manager.

 

The Warehouse Collateral Manager shall provide services to the Issuer as
follows:

 

(a)Appointment, Acceptance and Resignation. The Issuer hereby (i) appoints the
Warehouse Collateral Manager as Warehouse Collateral Manager of the Warehouse
Assets, (ii) expressly grants the Warehouse Collateral Manager authority to
manage the investment of the Warehouse Assets subject to and in accordance with
the terms of this Agreement, the Credit Documents and the Concentration Limits
and the Investment Restrictions set forth in Exhibit B to the Credit Agreement
and to request Borrowings under the Credit Agreement on behalf of the Issuer and
(iii) expressly directs the Warehouse Collateral Manager to act on its behalf,
and the Warehouse Collateral Manager agrees to supervise and direct the
investment of the Warehouse Assets, subject to the terms of this Agreement and
the Credit Documents, with the objective of composing a portfolio of Warehouse
Assets appropriate for inclusion in the CLO Transaction prior to the Closing
Date. The Warehouse Collateral Manager shall not resign from the obligations and
duties hereby imposed on it.

 

In furtherance of the foregoing, the Issuer hereby appoints and constitutes the
Warehouse Collateral Manager, with full power of substitution, as its true and
lawful agent and attorney-in-fact, with full power and authority in its name,
place and stead, to carry out any actions and activities necessary, appropriate
or incidental to its duties under this Agreement, and to sign, execute, certify,
swear to, acknowledge, deliver, file, receive and record any and all documents
which the Warehouse Collateral Manager reasonably deems necessary or appropriate
in connection with its duties under this Agreement.

 

The Warehouse Collateral Manager shall use commercially reasonable efforts to
ensure that no action taken by it would, and shall not intentionally or
knowingly take any action that would, (1) violate the organizational documents
of the Issuer, (2) violate any law, rule or regulation that it is aware is
applicable to the Issuer, (3) require registration of the Issuer as an
“investment company” under the Investment Company Act of 1940, as amended or
(4) (unless otherwise specifically required by applicable law) cause the Issuer
to violate the terms of any Credit Document in any material respect.

 

(b)Standard of Performance. The Warehouse Collateral Manager shall comply with
all the terms and conditions of this Agreement and shall perform its obligations
hereunder with reasonable care, using a degree of skill and attention no less
than that which the Warehouse Collateral Manager exercises with respect to
comparable assets that it manages for others except as expressly provided
otherwise hereunder. To the extent not inconsistent with the foregoing, the
Warehouse Collateral Manager shall follow its customary standards, policies and
procedures in performing its duties hereunder. In addition, the Warehouse
Collateral Manager will use commercially reasonable efforts to ensure all
actions by it on behalf of the Issuer will comply with Issuer’s obligations and
covenants under the Credit Agreement.

 

 -2- 

 

 

(c)Information to the Administrative Agent. The Warehouse Collateral Manager
will send copies of all trade confirmations for purchases or sales of Warehouse
Assets to the Administrative Agent electronically on the day received by the
Warehouse Collateral Manager or will advise the agents under the loan agreements
for such Warehouse Assets to send substantially similar information to the
Administrative Agent.

 

(d)Duties of the Warehouse Collateral Manager. (i) The Warehouse Collateral
Manager shall take or cause to be taken all such actions as may be necessary or
advisable to service, administer and collect on the Collateral from time to
time, all in accordance with applicable law and the Management Standard. Prior
to the delivery of a Warehouse Collateral Manager Removal Notice, but subject to
the terms of this Agreement, the Warehouse Collateral Manager has the sole and
exclusive authority to make any and all decisions with respect to the Collateral
and take or refrain from taking any and all actions with respect to the
Collateral. Without limiting the foregoing, the duties of the Warehouse
Collateral Manager shall include the following:

 

a.           supervising the Collateral, including communicating with Obligors,
executing amendments, providing consents and waivers, enforcing and collecting
on the Collateral and otherwise managing the Collateral on behalf of the Issuer;

 

b.           maintaining all necessary servicing records with respect to the
Collateral and providing such reports to the Administrative Agent and each
Lender (with a copy to the Collateral Agent and the Collateral Agent) in respect
of the servicing of the Collateral (including information relating to its
performance under this Agreement) as may be required hereunder or as the
Administrative Agent or any Lender may request;

 

c.           maintaining and implementing administrative and operating
procedures (including, an ability to recreate servicing records evidencing the
Collateral in the event of the destruction of the originals thereof) and keeping
and maintaining all documents, books, records and other information necessary or
advisable for the collection of the Collateral;

 

d.           promptly delivering to the Administrative Agent, each Lender and
the Collateral Agent, from time to time, such information and servicing records
(including information relating to its performance under this Agreement) as the
Administrative Agent, each Lender or the Collateral Agent may from time to time
request;

 

 -3- 

 

 

e.           identifying each Warehouse Asset in its internal servicing records
to reflect the ownership of such Warehouse Asset by the Issuer;

 

f.            maintaining the perfected security interest of the Collateral
Agent, for the benefit of the Secured Parties, in the Collateral;

 

g.           maintaining the loan file with respect to Warehouse Assets included
as part of the Collateral;

 

h.           directing the Collateral Agent to make payments pursuant to the
terms of the Manager Report in accordance with the Securities Agreement;

 

i.            directing the sale or substitution of Collateral in accordance
with the Credit Agreement;

 

j.            providing advice to the Issuer with respect to the purchase and
sale of and payment for the Warehouse Assets;

 

k.           instructing the Obligors and the administrative agents on the
Warehouse Assets to make payments directly into the Custodial Account
established and maintained with the Collateral Agent;

 

l.            delivering the loan files and a Warehouse Asset Schedule to the
Collateral Agent;

 

m.          preparing and delivering to the Issuer, the Collateral Agent and the
Administrative Agent on each Reporting Date a Borrowing Base Certificate setting
forth the calculation of the Borrowing Base as of such Reporting Date;

 

n.           complying with such other duties and responsibilities as may be
required of the Warehouse Collateral Manager by this Agreement.

 

It is acknowledged and agreed that the Warehouse Collateral Manager shall
perform its servicing duties hereunder only to the extent a lender under the
related loan syndication Underlying Instruments has the right to do so unless
the Issuer is the sole lender thereunder.

 

(ii)         Notwithstanding anything to the contrary contained herein, the
exercise by the Administrative Agent, the Collateral Agent, each Lender and the
Secured Parties of their rights hereunder shall not release the Warehouse
Collateral Manager (unless replaced by a Replacement Warehouse Collateral
Manager) or the Issuer from any of their duties or responsibilities with respect
to the Collateral other than with respect to any mistake, reckless act or any
action or inaction undertaken in a negligent manner on the part of any of the
Administrative Agent, the Collateral Agent, each Lender and the Secured Parties.
The Secured Parties, the Administrative Agent, each Lender and the Collateral
Agent shall not have any obligation or liability with respect to any Collateral,
nor shall any of them be obligated to perform any of the obligations of the
Warehouse Collateral Manager hereunder, unless one of them becomes a Replacement
Warehouse Collateral Manager hereunder.

 

 -4- 

 

 

(e)Collection of Payments Accounts.

 

(i)Collection Efforts, Modification of Collateral.

 

a.           The Warehouse Collateral Manager will cause to be collected, or
make arrangements for the collection of, all payments due and owing to the
Issuer pursuant to the terms and provisions of the Warehouse Assets included in
the Collateral as and when the same become due, all in accordance with the
Management Standard.

 

b.           In the performance of its obligations hereunder, the Issuer (or the
Warehouse Collateral Manager on its behalf) may enter into any amendment or
waiver of or supplement to any Underlying Instrument, all in accordance with the
Management Standard.

 

(ii)         Taxes and other Amounts. The Warehouse Collateral Manager will use
efforts consistent with the Management Standard to collect all payments with
respect to amounts due for Taxes, assessments and insurance premiums relating to
each Warehouse Asset to the extent required to be paid to the Issuer for such
application under the applicable Underlying Instruments and remit such amounts
to the appropriate Governmental Authority or insurer as required by the
Underlying Instruments.

 

(iii)        Payments to Custodial Account. On or before the applicable Cut-Off
Date, the Warehouse Collateral Manager shall have instructed all Obligors
(solely with respect to non-agented Warehouse Assets), agent banks or
administrative agents on the Warehouse Assets to make all payments in respect of
the Collateral directly to the Custodial Account; provided that the Warehouse
Collateral Manager is not required to so instruct any Obligor which is solely a
guarantor or other surety (or an Obligor that is not designated as the "lead
borrower" or another such similar term) unless and until the Warehouse
Collateral Manager calls on the related guaranty or secondary obligation.

 

 -5- 

 

 

(iv)        Custodial Account. Each of the parties hereto hereby agrees that (I)
the Custodial Account is intended to be a "securities account" or "deposit
account" within the meaning of the UCC and (II) except as otherwise expressly
provided herein and in the Securities Account Control Agreement, as applicable,
prior to the delivery of a Notice of Exclusive Control under the Securities
Account Control Agreement, the Issuer, the Warehouse Collateral Manager and the
Collateral Agent (acting at the direction of the Administrative Agent) shall be
entitled to exercise the rights that comprise each Financial Asset held in the
Custodial Account which is a securities account and have the right to direct the
disposition of funds in the Custodial Account which is a deposit account;
provided that, after the delivery of a Notice of Exclusive Control under the
Securities Account Control Agreement, such rights shall be exclusively held by
the Collateral Agent (acting at the direction of the Administrative Agent). Each
of the parties hereto hereby agrees to cause the securities intermediary that
holds any money or other property for the Issuer in the Custodial Account that
is a securities account to agree with the parties hereto that (A) the cash and
other property (subject to Section 1(e)(v) below with respect to any property
other than investment property, as defined in Section 9-102(a)(49) of the UCC)
is to be treated as a Financial Asset and (B) regardless of any provision in any
other agreement, for purposes of the UCC, with respect to the Custodial Account,
New York shall be deemed to be the Account Bank's jurisdiction (within the
meaning of Section 9-304 of the UCC) and the securities intermediary's
jurisdiction (within the meaning of Section 8-110 of the UCC). All securities or
other property underlying any Financial Assets credited to the Custodial
Accounts in the form of securities or instruments shall be registered in the
name of the Account Bank or if in the name of the Issuer or the Collateral
Agent, indorsed to the Account Bank, indorsed in blank, or credited to another
securities account maintained in the name of the Account Bank, and in no case
will any Financial Asset credited to the Custodial Account be registered in the
name of the Issuer, payable to the order of the Issuer or specially indorsed to
the Issuer, except to the extent the foregoing have been specially indorsed to
the Account Bank or indorsed in blank.

 

(v)         Underlying Instruments. Notwithstanding any term hereof (or any term
of the UCC that might otherwise be construed to be applicable to a "securities
intermediary" as defined in the UCC) to the contrary, none of the Collateral
Agent nor any securities intermediary shall be under any duty or obligation in
connection with the acquisition by the Issuer, or the Grant by the Issuer to the
Collateral Agent, of any Warehouse Asset in the nature of a loan or a
participation in a loan to examine or evaluate the sufficiency of the documents
or instruments delivered to it by or on behalf of the Issuer under the related
Underlying Instruments, or otherwise to examine the Underlying Instruments, in
order to determine or compel compliance with any applicable requirements of or
restrictions on transfer (including any necessary consents). The Collateral
Agent shall hold any instrument delivered to it evidencing any Warehouse Asset
Granted to the Collateral Agent hereunder as custodial agent for the Collateral
Agent in accordance with the terms of this Agreement.

 

(vi)        Adjustments. If (I) the Warehouse Collateral Manager makes a deposit
into the Custodial Account in respect of an interest or principal collection of
a Warehouse Asset and such collection was received by the Warehouse Collateral
Manager in the form of a check that is not honored for any reason or (II) the
Warehouse Collateral Manager makes a mistake with respect to the amount of any
interest or principal collection and deposits an amount that is less than or
more than the actual amount of such collection, the Warehouse Collateral Manager
shall appropriately adjust the amount subsequently deposited into the Custodial
Account to reflect such dishonored check or mistake. Any payment on a Warehouse
Asset in respect of which a dishonored check is received shall be deemed not to
have been paid.

 

 -6- 

 

 

Section 2.Title to Collateral. The Warehouse Assets shall be held in such
accounts, including accounts at the Issuer’s designated custodian, as the
Administrative Agent will direct. No Warehouse Assets shall be held by or in the
name of the Warehouse Collateral Manager. Prior to the Closing Date, the
Warehouse Assets will be subject to a security interest in favor of the
Collateral Agent for the benefit of the Secured Parties to secure loans made by
the Lenders to permit the Issuer to purchase such Warehouse Assets and the other
Obligations.

 

Section 3.Brokerage. (i) The Warehouse Collateral Manager will seek to obtain
the best execution (but shall have no obligation to obtain the lowest price
available) for all orders placed with respect to each purchase or sale of a
Warehouse Asset, in a manner permitted by law and in a manner it believes to be
in the best interests of the Issuer. In the allocation of business, select
brokers and/or dealers with whom to effect trades on behalf of the Issuer and
open cash trading accounts with such brokers and dealers (provided that none of
the Warehouse Assets may be credited to, held in or subject to the lien of the
broker or dealer with respect to any such account). In addition, subject to the
first sentence of this paragraph, the Warehouse Collateral Manager may, in the
allocation of business, take into consideration research and other brokerage
services furnished to the Warehouse Collateral Manager or its affiliates by
brokers and dealers which are not affiliates of the Warehouse Collateral
Manager; provided that the Warehouse Collateral Manager in good faith believes
that the compensation for such services rendered by such brokers and dealers
complies with the requirements of Section 28(e) of the Securities Exchange Act
of 1934, as amended (“Section 28(e)”), or in the case of principal or fixed
income purchases or sales of Warehouse Assets for which the “safe harbor” of
Section 28(e) is not available, the amount of the spread charged is reasonable
in relation to the value of the research and other brokerage services provided.
Such services may be used by the Warehouse Collateral Manager in connection with
its other advisory activities or investment operations. The Warehouse Collateral
Manager may (but is not obligated to) aggregate sales and purchase orders placed
with respect to the Warehouse Assets with similar orders being made
simultaneously for other accounts managed by the Warehouse Collateral Manager or
with accounts of the affiliates of the Warehouse Collateral Manager, if in the
Warehouse Collateral Manager’s reasonable judgment such aggregation can be
expected to result in an overall economic benefit to the Issuer, taking into
consideration the advantageous selling or purchase price, brokerage commission
or other expenses, as well as the availability of such securities on any other
basis. In accounting for such aggregated order price, commissions and other
expenses may be apportioned on a weighted average basis. When a purchase or sale
of a Warehouse Asset occurs as part of any aggregate sales or purchase orders,
the objective of the Warehouse Collateral Manager will be to use commercially
reasonable efforts to allocate the executions among the accounts in a manner
that is fair and equitable and over time the Warehouse Collateral Manager
believes in its reasonable business judgment to be appropriate and in accordance
with its internal policies and procedures and applicable law.

 

 -7- 

 

 

Section 4.Additional Activities of the Warehouse Collateral Manager. Nothing
herein shall prevent the Warehouse Collateral Manager or any of its Affiliates
from engaging in other businesses, or from rendering services of any kind to the
Issuer, the Securities Intermediary, the Administrative Agent, any Lender or any
other Person to the extent permitted by applicable law. Without prejudice to the
generality of the foregoing, the Warehouse Collateral Manager or any of its
affiliates may engage in any other business and furnish investment management
and advisory services to others, including Persons that may have investment
policies similar to those followed by the Warehouse Collateral Manager with
respect to the Issuer, and which may own loans, securities and other instruments
of the same class, or which are the same type, as the Warehouse Assets or other
securities issued by the obligors of the Warehouse Assets. The Warehouse
Collateral Manager and its affiliates shall be free, in their sole discretion,
to make recommendations to others, or effect transactions on behalf of
themselves or for others, which may be the same as or different from those
effected with respect to the Issuer pursuant to this Agreement and the other
Credit Documents.

 

Section 5.Conflicts of Interest.

 

(a)          It is understood that the Warehouse Collateral Manager and any of
its Affiliates may engage in any other business and furnish investment
management and advisory services to others, including persons which may have
investment policies similar to or different from those followed by the Warehouse
Collateral Manager with respect to the Warehouse Assets and which may own
securities or obligations of the same class, or which are of the same type, as
the Warehouse Assets or the Eligible Investments or other securities or
obligations of the obligors or issuers of the Warehouse Assets or the Eligible
Investments as well as other assets that are the same or similar to other assets
owned by the Borrower. The Warehouse Collateral Manager will be free, in its
sole discretion, to make recommendations to others, or effect transactions on
behalf of itself or for others, which may be the same as or different from those
effected with respect to the Warehouse Assets. Nothing in the Credit Documents
shall prevent the Warehouse Collateral Manager or any of its Affiliates, acting
either as principal or agent on behalf of others, from buying or selling, or
from recommending to or directing any other account to buy or sell, at any time,
securities or obligations of the same kind or class, or securities or
obligations of a different kind or class of the same obligor or issuer, as those
directed by the Warehouse Collateral Manager to be purchased or sold on behalf
of the Borrower. It is understood that, to the extent permitted by applicable
law, the Warehouse Collateral Manager, its owners, their Affiliates or their
respective related persons or any member of their families or a person or entity
advised by the Warehouse Collateral Manager may have an interest in a particular
transaction or in securities or obligations of the same kind or class, or
securities or obligations of a different kind or class of the same obligor or
issuer, as those whose acquisition or sale the Warehouse Collateral Manager may
direct hereunder. If, in light of market conditions and investment objectives,
the Warehouse Collateral Manager determines that it would be advisable to
purchase the same item of Warehouse Asset both for the Borrower, and either the
proprietary account of the Warehouse Collateral Manager or any Affiliate of the
Warehouse Collateral Manager or another client of the Warehouse Collateral
Manager, the Warehouse Collateral Manager will allocate such investment
opportunities across such entities for which such opportunities are appropriate
consistent with (i) its internal policies, as the same may be amended from time
to time, (ii) any applicable requirements of the Investment Advisers Act of 1940
(as amended, the “Advisers Act”) and (iii) any allocation and/or co-investment
policy or agreement entered into with any such entity. The Warehouse Collateral
Manager shall use commercially reasonable efforts to allocate such investment
opportunities in a manner that will be fair and equitable over time. The
Borrower agrees that, in the course of managing the Warehouse Assets held by the
Borrower, the Warehouse Collateral Manager may consider its relationships with
other clients (including obligors and issuers) and its Affiliates. The Warehouse
Collateral Manager may decline to make a particular investment for the Borrower
in view of such relationships.

 

 -8- 

 

 

(b)          Subject to compliance with applicable laws and regulations and
subject to this Agreement, the Warehouse Collateral Manager is hereby authorized
to effect client cross-transactions where the Warehouse Collateral Manager may
cause the Issuer and direct the Collateral Agent to acquire a Warehouse Asset or
Eligible Investment from, or sell a Warehouse Asset, equity security or Eligible
Investment to, any client advised by the Warehouse Collateral Manager or any of
its affiliates for market value (or, in the case of a sale to any such client or
its Affiliates, for at least market value) or, in the absence of a readily
ascertainable market value, at an amount that is equal to “fair value” (or, in
the case of a sale to any such client or its affiliates, for an amount that is
at least equal to “fair value”) as reasonably determined by the Warehouse
Collateral Manager in accordance with its relevant policies and procedures.
Subject to compliance with applicable laws and regulations and subject to this
Agreement and the Indenture, the Warehouse Collateral Manager may effect
principal transactions where the Warehouse Collateral Manager may cause the
Borrower and direct the Collateral Agent to acquire a Warehouse Asset or
Eligible Investment from, or sell a Warehouse Asset, equity security or Eligible
Investment to, the Warehouse Collateral Manager or any of its Affiliates for
market value (or, in the case of a sale to the Warehouse Collateral Manager or
its Affiliates, for at least market value) or, in the absence of a readily
ascertainable market value, at an amount that is equal to “fair value” (or, in
the case of a sale to the Warehouse Collateral Manager or its Affiliates, for an
amount that is at least equal to “fair value”) as reasonably determined by the
Warehouse Collateral Manager in accordance with its relevant policies and
procedures; provided that the Warehouse Collateral Manager shall obtain the
Borrower’s written consent through the Independent Review Party as provided
herein if any such transaction requires the consent of the Borrower under
Section 206(3) of the Advisers Act (an “Affiliate Transaction”). With respect to
the approval of Affiliate Transactions, the Borrower shall appoint the
independent directors of Golub Capital BDC, Inc., the Borrower’s designated
manager under the Issuer Limited Liability Company Agreement, to act on the
Borrower’s behalf, by majority vote (a majority of such directors, the
“Independent Review Party”). Subject to compliance with applicable laws and
regulations and subject to this Agreement, the Warehouse Collateral Manager is
hereby authorized to effect agency cross-transactions where the Warehouse
Collateral Manager or any of its Affiliates may act as broker for the Issuer or
for the other party in connection with the acquisition of a Warehouse Asset or
Eligible Investment or disposition or exchange of a Warehouse Asset, equity
security or Eligible Investment and receive compensation therefor; provided
that, if and to the extent required by the Advisers Act, such authorization is
terminable prior to the completion of such agency cross-transaction at the
Issuer’s option without penalty, such termination to be effective upon receipt
by the Warehouse Collateral Manager of written notice from the board of
directors of Golub Capital BDC, Inc., as designated manager of the Issuer. The
Warehouse Collateral Manager and its Affiliates so acting have a potentially
conflicting division of loyalties and responsibilities to both parties to such
transactions. The Issuer understands and expects that the Warehouse Collateral
Manager will engage in a significant amount of client cross-transactions. The
Issuer understands that Warehouse Assets or equity securities that are assigned
a fair value in accordance with the Warehouse Collateral Manager’s valuation
policies generally will not have reliable market values and that the fair value
assigned to such Warehouse Assets or equity securities, as determined in good
faith by the Warehouse Collateral Manager in accordance with its policies and
procedures, may not match the next available and reliable market price or, in
retrospect, have been the price at which the Warehouse Asset or equity security
could have been purchased or sold. In certain circumstances, the interests of
the Issuer and/or the holders with respect to matters as to which the Warehouse
Collateral Manager is advising the Issuer may conflict with the interests of the
Warehouse Collateral Manager or its affiliates. The Issuer hereby acknowledges
that various potential and actual conflicts of interest may exist with respect
to the Warehouse Collateral Manager as described in this Agreement or the
Form ADV of GC Advisors LLC; provided that nothing in this clause (b) shall be
construed as altering the duties of the Warehouse Collateral Manager as set
forth herein or under applicable law.

 

(c)          Unless the Warehouse Collateral Manager determines in its sole
discretion that a purchase or sale complies with this Section 5, the Warehouse
Collateral Manager will not direct the purchase or sale hereunder of securities
or obligations issued by (i) persons or entities of which the Warehouse
Collateral Manager, its affiliates or any of its or their officers, directors,
partners or employees are directors or officers, (ii) persons or entities for
which the Warehouse Collateral Manager or any of its affiliates acts as
principal or (iii) persons or entities about which the Warehouse Collateral
Manager or any of its affiliates has information which the Warehouse Collateral
Manager deems confidential or non-public or otherwise might prohibit it from
trading such securities or obligations in accordance with applicable law. The
Warehouse Collateral Manager shall not be obligated to utilize with respect to
the Warehouse Assets any particular investment opportunity of which it becomes
aware.

 

 -9- 

 

 

Section 6.Indemnification. The Warehouse Collateral Manager shall indemnify and
hold harmless the Issuer, the Administrative Agent, the Lenders and their
respective affiliates, directors, officers, stockholders, agents, employees and
controlling persons (each an “Indemnified Person”) from and against any and all
losses, claims, demands, damages or liabilities of any kind, including legal
fees and disbursements (collectively, “Liabilities”), and shall reimburse each
such Indemnified Person on a current basis for all reasonable expenses
(including reasonable fees and disbursements of counsel), incurred by such
Indemnified Person in connection with investigating, preparing, responding to or
defending any investigative, administrative, judicial or regulatory action,
suit, claim or proceeding, relating to or arising out of any action or inaction
by the Warehouse Collateral Manager hereunder constituting bad faith, willful
misconduct or gross negligence in the performance, or reckless disregard, of the
duties of the Warehouse Collateral Manager hereunder (a “Collateral Manager
Breach”), except to the extent that such Liabilities or expenses are found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from the gross negligence or willful misconduct of such
Indemnified Person. This Section 6 shall survive the termination of this
Agreement and the repayment of all amounts owing to the Issuer and the Lenders
under the Credit Documents. The Issuer shall indemnify and hold harmless the
Warehouse Collateral Manager for all Liabilities arising from or related to this
Agreement or any of the Credit Documents, except to the extent arising from a
Collateral Manager Breach.

 

Section 7.Compensation and Expenses. The Warehouse Collateral Manager is
performing its services hereunder in order to facilitate the closing of the CLO
Transaction and will not be paid a fee hereunder. The Issuer shall reimburse the
Warehouse Collateral Manager for all expenses incurred in the performance of its
obligations under this Agreement in accordance with Article VI of the Security
Agreement; provided that the Warehouse Collateral Manager shall, be responsible
for its own ordinary overhead expenses (including rent, employee salaries and
wages and benefits and maintenance of such equipment, materials and expertise
required to perform the services hereunder).

 

Section 8.Limits of Warehouse Collateral Manager Responsibility.

 

The Warehouse Collateral Manager, its managers, officers, partners, members,
employees, agents and affiliates (collectively, excluding the Warehouse
Collateral Manager, the “Individual Affiliates”) will not be liable to the
Issuer, the Administrative Agent or the Lenders for any acts or omissions by the
Warehouse Collateral Manager or its Individual Affiliates under or in connection
with this Agreement, except that the Warehouse Collateral Manager only (and in
any event excluding its Individual Affiliates) will be so liable by reason of
acts, including acts by its Individual Affiliates, constituting bad faith,
willful misconduct or gross negligence in the performance, or reckless
disregard, of the duties of the Warehouse Collateral Manager hereunder. The
Warehouse Collateral Manager does not guarantee the value of the Warehouse
Assets and shall not be responsible for any loss caused by a decline in the
market value of the Warehouse Assets except to the extent it results from such
acts.

 

 -10- 

 

 

Section 9.No Partnership or Joint Venture. None of the Issuer, the
Administrative Agent, the Lenders or the Warehouse Collateral Manager are
partners or joint venturers with any other and nothing herein shall be construed
to make them such partners or joint venturers or impose any liability as such on
any of them. The Warehouse Collateral Manager will be, for all purposes herein,
deemed to be an independent contractor.

 

Section 10.Term; Termination; Replacement.

 

This Agreement may be terminated at any time by (a) the Administrative Agent and
(b) the Issuer after the occurrence of a Warehouse Collateral Manager Default
after a written demand from the Issuer to cure such Warehouse Collateral Manager
Default and a failure by the Warehouse Collateral Manager to do so within ten
Business Days. Upon such termination the Warehouse Collateral Manager shall as
soon as practicable deliver to the Collateral Agent all property and documents
relating to the Warehouse Assets then in the custody of the Warehouse Collateral
Manager. This Agreement shall terminate automatically if the Closing Date occurs
and the Warehouse Collateral Manager and the Issuer enter into a new collateral
management agreement on the Closing Date. The following event shall constitute a
“Warehouse Collateral Manager Default”:

 

(a)          any failure by the Warehouse Collateral Manager to make any
payment, transfer or deposit into the Custodial Account (including with respect
to bifurcation and remittance of interest or principal collections) of funds
received by the Issuer or the Warehouse Collateral Manager and its Affiliates on
behalf of the Issuer, as required by any Credit Documents or Collateral
Documents, which continues unremedied for a period of two (2) Business Days;
provided that, in the case of a default in payment, transfer or deposit
resulting solely from an administrative error or omission by the Warehouse
Collateral Manager, such default continues for a period of one (1) or more
Business Days after the Warehouse Collateral Manager obtains knowledge or
receives written notice of such administrative error or omission (irrespective
of whether the cause of such administrative error or omission has been
determined);

 

(b)          any failure by the Warehouse Collateral Manager to deliver any
required Manager Report on or before the date such report is required to be made
or given under the terms of this Agreement and such failure continues unremedied
for a period of two (2) Business Days;

 

 -11- 

 

 

(c)          any merger of the Warehouse Collateral Manager into another Person
(where the Warehouse Collateral Manager is not a surviving entity) or any
assignment of the Warehouse Collateral Manager’s role without the prior written
consent of the Administrative Agent shall occur;

 

(d)          any representation, warranty or certification made by the Warehouse
Collateral Manager (in each case, solely in its capacity as Warehouse Collateral
Manager) in any Credit Document or Collateral Document or in any certificate
delivered pursuant to any Credit Document or Collateral Document shall prove to
have been incorrect when made;

 

(e)          except as otherwise provided in this definition of “Warehouse
Collateral Manager Default”, any failure on the part of the Warehouse Collateral
Manager (in each case, solely in its capacity as Warehouse Collateral Manager)
duly to (i) observe or perform any other covenants or agreements of the
Warehouse Collateral Manager set forth in this Agreement or the other Credit
Document or Collateral Document to which the Warehouse Collateral Manager is a
party (including any delegation of the Warehouse Collateral Manager’s duties
that is not permitted by this Agreement) or (ii) comply with the Management
Standard regarding the servicing of the Collateral, and, in each case, the same
continues unremedied for a period of five (5) Business Days (if such failure can
be remedied) after the earlier to occur of (x) the date on which written notice
of such failure is given or (y) the date on which the Warehouse Collateral
Manager acquires knowledge thereof;

 

(f)           a Bankruptcy Event shall occur with respect to the Warehouse
Collateral Manager;

 

(g)          an Event of Default shall occur and be continuing; or

 

(h)          any other event which has caused a Material Adverse Effect on the
assets, liabilities, financial condition, prospects (whether financial or
otherwise), business or operations of the Warehouse Collateral Manager or the
ability of the Warehouse Collateral Manager to meet its obligations under the
Credit Documents or the Collateral Documents to which it is a party.

 

The Issuer, the Warehouse Collateral Manager, each Lender and the Administrative
Agent hereby agree that, upon the occurrence of an Event of Default (including,
as a result of a Warehouse Collateral Manager Default), the Administrative
Agent, by written notice to the Warehouse Collateral Manager (with a copy to the
Collateral Agent) (a “Warehouse Collateral Manager Removal Notice”), may
terminate all of the rights, obligations, power and authority of the Warehouse
Collateral Manager under this Agreement. On and after the receipt by the
Warehouse Collateral Manager of a Warehouse Collateral Manager Removal Notice
pursuant to this Section 10, the Warehouse Collateral Manager shall continue to
perform all servicing functions under this Agreement until the date specified in
the Warehouse Collateral Manager Removal Notice or otherwise specified by the
Administrative Agent in writing or, if no such date is specified in such
Warehouse Collateral Manager Removal Notice or otherwise specified by the
Administrative Agent, until a date mutually agreed upon by the Warehouse
Collateral Manager and the Administrative Agent. After such date, the Warehouse
Collateral Manager agrees that it will terminate its activities as Warehouse
Collateral Manager hereunder in a manner that the Administrative Agent believes
will facilitate the transition of the performance of such activities to a
successor warehouse collateral manager, and the successor Warehouse Collateral
Manager shall assume each and all of the Warehouse Collateral Manager’s
obligations to service and administer the Collateral, on the terms and subject
to the conditions herein set forth, and the Warehouse Collateral Manager shall
use its best efforts to assist the successor warehouse collateral manager in
assuming such obligations.

 

 -12- 

 

 

At any time following the delivery of a Warehouse Collateral Manager Removal
Notice, the Administrative Agent may, in its sole discretion, appoint a
replacement warehouse collateral manager (the “Replacement Warehouse Collateral
Manager”, which appointment shall take effect upon the Replacement Warehouse
Collateral Manager accepting such appointment by a written assumption in a form
satisfactory to the Administrative Agent in its sole discretion. Upon the
appointment of a Replacement Warehouse Collateral Manager, the initial Warehouse
Collateral Manager shall have no liability with respect to any action performed
by the Replacement Warehouse Collateral Manager on or after the date that the
Replacement Warehouse Collateral Manager becomes the successor to the Warehouse
Collateral Manager.

 

Section 11.Assignments. No party hereto may assign any of its rights, remedies,
duties or responsibilities under this Agreement to any person, in whole or in
part, without the prior written consent of the other party and the
Administrative Agent.

 

Section 12.Amendments. This Agreement may not be amended without the mutual
written consent of the parties hereto.

 

Section 13.Representations and Warranties of the Warehouse Collateral Manager.
The Warehouse Collateral Manager hereby represents and warrants to the Issuer
and the Administrative Agent as follows:

 

(a)The Warehouse Collateral Manager is a limited liability company duly
organized and validly existing and in good standing under the laws of the state
of Delaware, has full power and authority to own its assets and to transact the
business in which it is currently engaged and is duly qualified as a limited
liability company and in good standing under the laws of each jurisdiction where
its ownership or lease of property or the conduct of its business requires, or
the performance of this Agreement would require, such qualification, except for
those jurisdictions in which the failure to be so qualified, authorized or
licensed would not have a material adverse effect on the business, operations,
assets or financial condition of the Warehouse Collateral Manager or on the
ability of the Warehouse Collateral Manager to perform its obligations under, or
on the validity or enforceability of, this Agreement. The Warehouse Collateral
Manager is registered as an investment adviser under the Investment Advisers Act
of 1940, as amended.

 

 -13- 

 

 

(b)The Warehouse Collateral Manager has the necessary power and authority to
execute, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement. This Agreement has been executed and
delivered by a duly authorized officer of the Warehouse Collateral Manager and
constitutes the valid and legally binding obligation of the Warehouse Collateral
Manager enforceable against the Warehouse Collateral Manager in accordance with
its terms, subject, as to enforcement, to (a) the effect of bankruptcy,
insolvency, or similar laws affecting generally the enforcement of creditors’
rights, as such laws would apply in the event of any bankruptcy, receivership,
insolvency or similar event applicable to the Warehouse Collateral Manager and
(b) general equitable principles (whether enforceability of such principles is
considered in a proceeding at law or in equity).

 

(c)The execution, delivery and performance of this Agreement do not violate any
provision of any existing law or regulation binding on the Warehouse Collateral
Manager, or any order, judgment, award or decree of any court, arbitrator or
governmental authority binding on the Warehouse Collateral Manager, or the
governing instruments of, or any securities issued by the Warehouse Collateral
Manager or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Warehouse Collateral Manager is a party
or by which the Warehouse Collateral Manager or any of its assets may be bound,
the violation of or conflict with which would have a material adverse effect on
the business, operations, assets or financial condition of the Warehouse
Collateral Manager or its ability to perform its obligations under this
Agreement, and shall not result in or require the creation or imposition of any
lien on any of its material assets or revenues pursuant to the provisions of any
such mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

 

(d)No consent of any other person including, without limitation, the members and
creditors of the Warehouse Collateral Manager, and no license, permit, approval
or authorization of, exemption by, notice or report to, or registration, filing
or declaration with, any governmental authority, is required by the Warehouse
Collateral Manager in connection with this Agreement, or the execution,
delivery, performance, validity or enforceability of this Agreement by or
against the Warehouse Collateral Manager, or the obligations imposed upon it
hereunder, other than such as have previously been obtained.

 

 -14- 

 

 

(e)No actions or proceedings at law or in equity are pending (or, to its
knowledge, threatened) against it before any court, tribunal, governmental body,
agency or official or any arbitrator that could reasonably be expected to result
in a Material Adverse Effect.

 

Section 14.Representations and Warranties of the Issuer.

 

The Issuer hereby represents and warrants to the Warehouse Collateral Manager
and the Administrative Agent that the Issuer has the necessary corporate power
and authority to execute, deliver and perform this Agreement and all obligations
required hereunder and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement. This Agreement has been
executed and delivered by a duly authorized officer of the Issuer and
constitutes the valid and legally binding obligation of the Issuer enforceable
against the Issuer in accordance with its terms, subject, as to enforcement, to
(i) the effect of bankruptcy, insolvency, or similar laws affecting generally
the enforcement of creditors’ rights, as such laws would apply in the event of
any bankruptcy, receivership, insolvency or similar event applicable to the
Issuer and (ii) general equitable principles (whether enforceability of such
principles is considered in a proceeding at law or in equity).

 

Section 15.Acknowledgement of Assignment. The Warehouse Collateral Manager
hereby acknowledges that, pursuant to the Collateral Documents, the Issuer has
granted to the Collateral Agent a security interest in all of the Issuer’s
rights under this Agreement.  The Warehouse Collateral Manager hereby further
acknowledges that, subject to the provisions of the Credit Documents, the
Collateral Agent shall have all of the rights and remedies of the Issuer
hereunder.

 

Section 16.Change in Ownership. The Warehouse Collateral Manager, or a
representative thereof, shall promptly notify the Issuer and the Administrative
Agent upon any change or replacement of the manager or member of the Warehouse
Collateral Manager.

 

Section 17.Notices. Unless expressly provided otherwise herein, all notices,
requests, demands and other communications required or permitted under this
Agreement shall be in writing (including by e-mail) and shall be deemed to have
been duly given, made and received when delivered against receipt or upon actual
receipt of registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:

 

 -15- 

 

 

(a)If to the Issuer:

 

Golub Capital BDC 2010-1 LLC
666 Fifth Avenue
New York, New York 10103
e-mail: structuredproducts@golubcapital.com, rteune@golubcapital.com
Attention: Ross Teune
with a copy to the Warehouse Collateral Manager at the address specified below

 

(b)If to the Administrative Agent:

 

Morgan Stanley Senior Funding, Inc.
1585 Broadway, 25th Floor
New York, New York 10036
Attention: FID Secured Lending Group

e-mail:mmborrowingrequests@morganstanley.com
(for borrowing purposes)
mmloanapprovals@morganstanley.com
(for all other purposes)

 

cc:Morgan Stanley Bank, N.A.
1300 Thames Street
Thames Street Wharf
Baltimore, Maryland 21231
Attention: FID Secured Lending Group

e-mail:mmborrowingrequests@morganstanley.com
(for borrowing purposes)
mmloanapprovals@morganstanley.com
(for all other purposes)

 

Morgan Stanley & Co. LLC
1585 Broadway. 25th Floor
New York, New York 10036
Attention: FID Secured Lending Group

e-mail:mmborrowingrequests@morganstanley.com
(for borrowing purposes)
mmloanapprovals@morganstanley.com
(for all other purposes)

 

(c)If to the Warehouse Collateral Manager:

 

GC Advisors LLC
130 Harbour Place, Suite #340
Davidson, North Carolina 28036
e-mail: StructuredProducts@golubcapital.com
Attention: Structured Products

 

 -16- 

 

 

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section 17 for the giving of notice.

 

Section 18.Binding Nature of Agreement; Successors and Assigns. Subject to
Section 11, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and permitted assigns as provided herein.

 

Section 19.Entire Agreement. This Agreement, together with the Credit Documents,
contains the entire agreement and understanding among the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof.

 

Section 20.Governing Law; Miscellaneous. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any provisions thereof relating to conflicts of law. Each of the
Issuer and the Warehouse Collateral Manager consents to jurisdiction, service
and venue in any court proceeding in New York, New York, for which any claim
subject to this Agreement is brought by or against the Warehouse Collateral
Manager. THE WAREHOUSE COLLATERAL MANAGER AND THE ISSUER FURTHER AGREE TO WAIVE
TRIAL BY JURY IN ANY SUCH ACTION, PROCEEDING OR COUNTERCLAIM. Nothing in this
Agreement is intended to confer any rights or remedies hereunder or by reason
hereof upon any person not a signatory hereto (or their successors and assigns).

 

Section 21.Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

 

Section 22.Execution in Counterparts. This Agreement may be executed in any
number of counterparts by electronic mail or other written form of
communication, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

 

 -17- 

 

 

Section 23.Provisions Separable. To the fullest extent permitted by law, in case
any provision in this Agreement shall be invalid, illegal or unenforceable as
written, such provision shall be construed in the manner most closely resembling
the apparent intent of the parties with respect to such provision so as to be
valid, legal and enforceable; provided, however, that if there is no basis for
such a construction, to the fullest extent permitted by law, such provision
shall be ineffective only to the extent of such invalidity, illegality or
unenforceability and, unless the ineffectiveness of such provision destroys the
basis of the bargain for one of the parties to this Agreement, the validity,
legality and enforceability of the remaining provisions hereof or thereof shall
not in any way be affected or impaired thereby.

 

Section 24.Number and Gender. Words used herein, regardless of the number and
gender specifically used, will be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.

 

Section 25.Limited Recourse; No Petition. Notwithstanding anything to the
contrary contained herein, the obligations of the Issuer under this Agreement or
arising in connection herewith constitute limited recourse obligations of the
Issuer payable solely from the Collateral and following realization of the
Collateral in accordance with the priorities set forth in Article VI of the
Security Agreement, all obligations of and all claims against the Issuer
hereunder or arising in connection herewith shall be extinguished and shall not
thereafter revive. No recourse shall be had against any officer, director,
employee, shareholder or incorporator of the Issuer or their successors and
assigns for any amounts payable under this Agreement. The Warehouse Collateral
Manager hereby agrees not to commence, or join in the commencement of, any
proceedings in any jurisdiction for the bankruptcy, winding-up or liquidation of
the Issuer or any similar proceedings. The provisions of this Section 25 shall
survive the termination of this Agreement for any reason whatsoever.

 

 -18- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  GC ADVISORS LLC,     as Warehouse Collateral Manager           By: /s/ Joshua
M. Levinson     Name: Joshua M. Levinson     Title: Co-General Counsel and Chief
Compliance Officer           GOLUB CAPITAL BDC 2010-1 LLC,     as Issuer        
  By: Golub Capital BDC, Inc., its designated manager           By: /s/ Ross A.
Teune     Name: Ross A. Teune     Title: Chief Financial Officer

 

[Signature Page to MS/Golub Warehouse Collateral Management Agreement]

 

 

 

 

  MORGAN STANLEY SENIOR FUNDING, INC.,     as Administrative Agent           By:
/s/ Matthieu Milgrom     Name: Matthieu Milgrom     Title: Authorized Signatory

 

[Signature Page to MS/Golub Warehouse Collateral Management Agreement]

 

 

